In this action to recover a claimed balance due upon an alleged loan, an order was made which, among other things, granted plaintiff’s motion for summary judgment, and a judgment in favor of plaintiff was accordingly *909entered. Both the order and judgment were thereafter resettled. The appeal is by defendant from the judgment as resettled. Resettled judgment reversed on the law, with $10 costs and disbursements, and plaintiffs motion for summary judgment denied, without costs. A triable issue of fact exists as to whether the loan was made by respondent and whether the balance owing thereon is payable to him. Adel, Acting P. J., Wenzel, MacCrate, Schmidt, and Beldoek, JJ., concur.